PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/727,327
Filing Date: 26 Dec 2019
Appellant(s): MOTOROLA SOLUTIONS, INC.



__________________
Prateek Reddy
Reg. No. 79,156
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 8, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 5, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Applicant argues that independent claim 1 is not obvious in view of the cited prior art because May et al. (Pub. No. US 2014/0169752 A1, hereinafter “May”) does not disclose an “appearance search”, specifically because the reference only adds keywords to metadata associated with a captured video and does not disclose searching of any kind (Appeal Brief p. 11).
	In response, examiner respectfully submits that May teaches an appearance search as conducted by at least one video camera, where that appearance search is initiated by providing the incident-specific dictionary to the at least one video camera.
	First, May discloses “search criteria”, in the claim 1 recitation “initiate an appearance search based on the search criteria…” In May, the incident-specific dictionary is created by extracting keywords from an incident report, such as geographic description like “1234 Main St.” or “heading north on South Blvd” (May [0031]). The incident-specific dictionary can then be provided to at least one video camera based on a plurality of factors, which are categorized as location-related keywords and incident-related keywords (May [0035]). These keywords from the incident-specific dictionary are used by the at least one camera to tag captured video (May [0036]). Tagging generally refers to associating keywords such as in an incident-specific dictionary or the like with video metadata. With this tagging, searching can include algorithmic searching of captured video utilizing the incident-specific dictionary such as finding anything in the captured video related to the incident-specific dictionary or searching the captured video based on search terms (May [0016]). The recited “search criteria” is disclosed by the incident-specific dictionary. The appearance search is disclosed by the searching of the video for text or objects, as will be discussed further below.
	Second, May discloses initiating an appearance search based on the search criteria. In May, video analytics generally refers to “processing and searching video such as to detect something contained therein on one or more frames of captured video” (May [0003]). This description of video analytics in May discloses Applicant’s purported definition of the recited “appearance search” as “determining whether an object, person, or pattern appears in an image or video file" (Appeal Brief, p. 11).1 Once the incident-specific dictionary is pushed to the relevant cameras and captured video has been tagged with keywords, the captured video is analyzed in real-time or near real-time by the camera using keywords in the incident-specific dictionary to perform video analytics based on the focused list (May [0039-0040]). This analyzing can include searching the captured video for terms in the incident-specific dictionary. This searching can be either algorithmic (e.g. find anything related to the incident-specific dictionary in the captured video) or based on search terms (e.g. find a specific term). For example, assume the incident-specific dictionary includes a term for a “red car”. This significantly improves the video analytic functionality as the analyzing knows to look at the captured video for a red car as opposed to looking for all cars, trucks, people, etc. [0040]. The recited “appearance search” is disclosed by the performing of video analytics based on the focused list (i.e. search criteria). Therefore, May discloses “initiate an appearance search based on search criteria…”
	Applicant argues that May does not disclose that the at least one video camera performs any kind of searching or analysis of the video captured prior to adding the keywords, and that the keywords from the incident-specific dictionary are added to the metadata regardless of the contents of the video captured (Appeal Brief p. 11). Specifically, Applicant argues that where the incident-specific dictionary includes a keyword related to people of interest, May does not disclose that the at least one video camera detects this “people of interest” in the captured video prior to adding the keyword related to the people of interest to the metadata of the video captured (Appeal Brief p. 11). 
In response, examiner respectfully submits that May teaches that the tagging is focused and dependent on analysis of the video (i.e. the appearance search). The video capture system can use the incident-specific dictionary for efficient video segment search, identification, video analytics, prioritization and targeted video segment sharing. Specifically, cameras and associated processing devices in the video capture system can use the incident-specific dictionary for tagging captured video which increases tagging accuracy and reduces tagging processing time in the context of video analytics. Overall, this provides efficiency, speed, and optimization in the video capture system, prioritizing video segments and allowing video to be culled, reducing storage requirements in mobile units for the video capture system (May [0034]). Examiner respectfully submits that May teaches the appearance search, as set forth in the paragraphs above. Examiner also submits that video segmentation and analytics based on the terms from the incident-specific disclose a targeted search based on received criteria (i.e. the appearance search).
	Applicant argues that May does not disclose that an update is received for two reasons: (1) May discloses tagging the video for a keyword search, which is different from an appearance search and (2) the keyword search is performed on the CAD system rather than by the at least one video camera (i.e. responding device) (Appeal Brief p. 12). In response, examiner respectfully submits that May teaches the appearance search, as set forth in the paragraphs above. Furthermore, May explicitly teaches that the video analytics can be performed by the camera or a server (May [0040]). 
	Applicant argues that Ellenbogen et al. (Pub. No. US 2017/0099200 A1, hereinafter “Ellenbogen”) does not disclose an update, and specifically that Ellenbogen does not determine the confidence level of the request, but rather determines a confidence of the result after the request is forwarded to a human agent (Appeal Brief pp. 13-14). In response, examiner respectfully submits that May was cited as teaching the update (Final Rejection dated 10/05/2021, p. 7), and the combination of May and Ellenbogen was cited as teaching a confidence level of the update based on weights (Final Rejection dated 10/05/2021, pp. 8-9). The language cited by Applicant, “at Fig. 23, 2310, data is received characterizing a request for agent computation of sensor data (i.e., an update).” is interpreted by Applicant to mean that the “request” is the update (Appeal Brief p. 13). However, the combination of May, which teaches the update, with Ellenbogen, which teaches the confidence level of received data, teaches the confidence level of the update. In Ellenbogen, when data is sent for agent computation, the data is processed, and a result along with a confidence measure of the result is receive. Claim 1 recites “determine a confidence level…” (i.e. confidence measure) “…of the update…” (i.e. received data, where May was cited as teaching the update) “…based on weights assigned to a plurality of parameters of the update”.
	Applicant argues that Ellenbogen does not disclose “weights assigned to a plurality of parameters of the update” because agent experience is independent of the request for agent computation for sensor data and provides no information regarding the reliability of the request for agent computation of sensor data (Appeal Brief p. 14). In response, examiner respectfully submits that the request for agent computation is not interpreted as disclosing the update, as set forth above. Also, while the confidence threshold is part of the data received for agent computation, if that threshold is not met, then additional agents are queried (Ellenbogen [0070]). Responses from all agents can be equally or unequally weighted (Ellenbogen [0074].) 
	Applicant argues that there is no motivation to combine May and Ellenbogen because the motivation to combine seems to equate agent quality to update quality, and that there is no explanation for why such an equivalence can be made between human agents and an update to search criteria (Appeal Brief p. 15). In response, examiner respectfully submits that the agent computation results are not provided unless a certain agent quality (i.e. confidence threshold) is met (Ellenbogen [0070]). Also, Applicant’s Specification provides that information that updates the search criteria may be received on a tip call from a citizen to a 911 emergency call taker or from a responding officer to a CAD dispatcher (i.e. human agents).
	Applicant argues that claim 11 is allowable in view of Applicant’s arguments directed to claim 1 (Appeal Brief pp. 15-16). Examiner respectfully submits that May and Ellenbogen teach each and every element of claim 1, as discussed above, and claim 11.
	Applicant argues that dependent claims 2-10 and 12-20, which depend from independent claims 1 and 11 respectively, are allowable for at least the reasons that claims 1 and 11 are allowable (Appeal Brief pp. 16). In response, examiner respectfully submits that May and Ellenbogen teach claims 1 and 11 as set forth above.
	Applicant argues that dependent claims 2 and 12 are not obvious in view of the cited prior art because May does not disclose analysis of a video file to determine whether it includes objects or people, in that May does not disclose an appearance search (Appeal Brief pp. 16-17). In response, examiner respectfully submits that May discloses an appearance search, and specifically provides that the video analytics searching for terms can be algorithmic or based on search terms. May provides the example where the incident-specific dictionary includes a term for a “red car”, which improves the video analytic functionality as the analyzing knows to look at the captured video for a red car (i.e. an object) as opposed to looking for all cars (May [0040]).
	Applicant argues that dependent claims 3 and 13 are not obvious in view of the cited prior art because Ellenbogen does not teach whether the update was manually observed by a role, specifically whether the request for agent computation of sensor data was manually observed by a role (Appeal Brief p. 18). In response, examiner respectfully submits that the combination of May and Ellenbogen teach the confidence level of the update, and the confidence in alert judgements based on prior human agent accuracy disclose that the update was manually observed by a role (Ellenbogen [0056].)
Applicant argues that dependent claims 5 and 15 are not obvious in view of the cited prior art because even when a confidence threshold in Ellenbogen is not met, the task is still completed, which is not the same as discarding the task (Appeal Brief p. 18). In response, examiner respectfully submits that claim 5 recites in part, “discard the update when the confidence level of the update does not exceed the predetermined confidence threshold”, and Applicant’s Specification provides the related feature of the command server determining that the confidence level does not meet or exceed the predetermined confidence level, and the command server discarding the update and not creating the updated search criteria (Applicant’s Specification [0031]). In the Instant Application, when the update is received, the update is still evaluated (i.e. the task of evaluating the update is still completed) to determine if a particular confidence level and threshold are met, even where the update is subsequently discarded.
	Applicant argues that dependent claim 6 and 16 are not obvious in view of the cited prior art because even where the confidence threshold in Ellenbogen is not met, the task is still completed, which is not the same as saving the task for future implementation (Appeal Brief, p. 19). In response, examiner respectfully submits that when a confidence is not reached by an initial set of agents, additional agents are queried to provide feedback (Ellenbogen [0055]), i.e. the task is saved so additional agents may evaluate the task.
	Applicant argues that dependent claims 8 and 18 are not obvious in view of the cited prior art because May does not disclose that the one or more video cameras provide an acknowledgement to the CAD system when the one or more video camera receives the updated keywords or any other update (Appeal Brief, p. 20). In response, examiner respectfully submits that May teaches that upon detecting one of the keywords in a portion of the captured video, where the keyword may be from an updated incident-specific dictionary, an alert is provided (May [0037, 0047]). The alert discloses an acknowledgement that the updated incident-dictionary was received.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
Conferees:
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166       
                                                                       
/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The MPEP discloses that the plain meaning of a term refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art. When the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation (MPEP 2111.01(III)). Examiner respectfully submits that Applicant did not cite to extrinsic evidence or the specification when defining the plain meaning of several terms, including “appearance search” (Appeal Brief, p. 11).